            Case 3:18-cv-01793-AC     Document 33   Filed 06/17/20   Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




ANTONIO JACUINDE AGUILAR and
RAUL JACUINDE LOPEZ,                                  No. 3:18-cv-01793-AC

                      Plaintiff,                      ORDER

       v.

DONALD NEUFELD, Director, Service
Center Operations, United States Citizenship
and Immigration Services; L. FRANCIS
CISSNA, Director, United States Citizenship
and Immigration Services; KIRSTJEN M.
NIELSON, Secretary of the Department of
Homeland Security; JEFFERSON B.
SESSIONS, III, Attorney General Of The
United States; PHILLIP SLATTERY,
Director, National Visa Center; MICHAEL
R. POMPEO, Secretary Of State,

                      Defendants.




1 – ORDER
         Case 3:18-cv-01793-AC          Document 33        Filed 06/17/20     Page 2 of 2




HERNÁNDEZ, District Judge:

       Magistrate Judge John Acosta issued a Findings and Recommendation on February 27,

2020, in which he recommends that the Court grant Defendants’ motion for summary judgment.

The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of

Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [31].

Accordingly, Defendants’ Motion for Summary Judgment [26] is GRANTED.

       IT IS SO ORDERED.



                     June 17, 2020
       DATED: __________________________.



                                                         .d/@f¼) ~ ~
                                                      MARCO A. HERNÁNDEZ  \
                                                      United States District Judge




2 – ORDER
